Citation Nr: 1757457	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include major depressive disorder. 

2.  Entitlement to an increased rating in excess of 20 percent disabled for right shoulder strain. 

3.  Entitlement to an increased rating in excess of 10 percent disabled for chondromalacia of the right knee with Baker's cyst.  


REPRESENTATION

Veteran represented by:	Wade B. Coye, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to February 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously before the Board in April 2016.  At that time the Board remanded the case to the RO to adjudicate the issue of entitlement to a higher initial rating for an acquired psychiatric disorder and to afford the Veteran adequate VA examinations for all three claimed disabilities.  In addition, the Board instructed the RO to obtain updated VA medical records and to allow the Veteran the opportunity to identify any relevant private medical records were not associated with the claims file.  The Board finds that the RO has substantially complied with the April 2016 remand instructions. 

The Board adds that the Veteran has perfected appeals for the following issues: entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy; entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy; entitlement to a higher rating in excess of 40 percent for a thoracic back strain; and entitlement to an effective date earlier than July 23, 2009 for the award of individual unemployability.  The Veteran requested that he be scheduled for a videoconference hearing before the Board to provide testimony regarding these issues.  As such, a decision as to these issues will be the subject of a future Board decision following the completion of the requested hearing.


FINDINGS OF FACT

1.  Throughout the entirety of the appeal period, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment, with deficiencies in work, family relations, judgment, and mood; the Veteran experienced symptoms including suicidal ideation, frequent depression, difficulty adapting to stressful circumstances, and an inability to maintain effective relationships. 

2.  Throughout the entirety of the appeal period, the Veteran's right shoulder strain was manifested by right arm abduction that was limited to shoulder level. 

3.  The evidence of record demonstrates X-ray evidence of degenerative arthritis in the right knee, combined with objective evidence of noncompensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 70 percent disabled for an acquired psychiatric disorder, to include major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017). 

2.  The criteria for a rating in excess of 20 percent disabled for right shoulder strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5201 (2017). 

3.  The criteria for a rating in excess of 10 percent disabled for chondromalacia of the right knee, with Baker's cyst, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A.  Acquired Psychiatric Disorder

The Veteran filed a claim of entitlement to service connection for major depressive disorder in July 2009.  In May 2010, the RO granted the claim at a rate of 30 percent disabled under Diagnostic Code 9434.  In a May 2014 rating decision, the RO increased the evaluation for major depressive disorder to 50 percent, effective September 30, 2013.  Most recently, in a September 2017 rating decision, the RO assigned a 50 percent rating effective his date of claim, July 23, 2009.  Thus the question before the Board is whether an initial rating greater than 50 percent is warranted.

Diagnostic Code 9434 is included among the General Rating Formula for Mental Disorders ("Rating Formula") of 38 C.F.R. § 4.130.  The Rating Formula provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To be assigned a rating of 50 percent, the Veteran must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

To be assigned a rating of 70 percent, the Veteran must demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

To be assigned a rating of 100 percent, the Veteran must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran has reported that he began receiving mental health treatment while he was still in service.  September and October 2009 mental health notes from Orlando VA Medical Center show that the Veteran presented with symptoms including: stress; feeling overwhelmed, tired, and fatigued all day; and memory problems.  The Veteran reported that he did not have suicidal ideations at that time, but had previously had thoughts of suicide in August 2009, after being presented with financial difficulties.  He claimed that his wife and son talked him out of acting through on those thoughts. 

A January 2010 VA mental health examination reported the Veteran's symptoms as: depressed mood; anhedonia; social withdrawal; sleep disturbance; lethargy and fatigue; and intermittent concentration problems.  The Veteran reported having lost his job in February 2009, after a series of verbal altercations with a new supervisor, and that depressive symptoms occurred most days since being out of work.  He claimed that symptoms were intermittent throughout the day and he denied suicidal or homicidal ideations at that time. 

In February 2010, the Social Security Administration (SSA) determined that the Veteran was unable to obtain employment due to disabilities of arthritis and depression.  The SSA finding noted depression as one of the major reasons the Veteran stopped working, as it contributed to difficulty getting along with his supervisor.  Mental health evaluations for the purposes of the disability application showed that the Veteran had a lack of interest in daily activities and often felt sad and overwhelmed.  
October 2010 mental health notes from Orlando VA Medical Center show that the Veteran reported having excessive rumination when at home.  He reported being home often, as he preferred to be isolated, and would stay inside and think a lot.  He otherwise presented as alert and oriented and denied suicidal and homicidal ideations at that time.  His mood in the session appeared depressed.  Insight and judgment appeared adequate. 

A November 2010 examination reported that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder symptoms.  

Orlando VA Medical Center psychotherapy session notes from October to December 2013 state that the Veteran reported his mood as unpredictable, going up and down without warning.  His mood during sessions was depressed.  The Veteran described himself as feeling persistently unmotivated, only wanting to sit home and do nothing, and that he had become more "short-fused."  His insight and judgment were noted as fair-to-good, and his GAF score in October 2013 was 50. 

The Veteran underwent a VA mental health examination in May 2014, related to the claim.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had experienced conflict with his wife, associated with his frequent irritability.  He claimed that he had very good relationships with his two children, but did not have any close friends.  

In the May 2014 examination, the Veteran stated that he did not have any psychiatric hospitalizations, but he reported that he had been having suicidal thoughts in 2011 or 2012, related to losing his house in foreclosure.  He was concerned enough about the suicidal thoughts that he gave his firearms to his brother so they would not be nearby.  He found that he was frequently irritable, argumentative, lacking any drive to do anything, and getting easily annoyed.  He also experienced memory problems, poor concentration, and fatigue. 

In a February 2016 psychiatric visit at Orlando VA Medical Center, the staff psychiatrist recorded the Veteran's condition as "major depressive disorder described as recurrent, severe, without psychotic features."  Notes from the session stated that the Veteran was experiencing depressive symptoms that included isolation. 

The Veteran underwent another VA mental health examination in June 2017.  The examiner described the mental health disability as characterized by occupational and social impairment with reduced reliability and productivity.  The examiner noted that major depressive disorder was manifested by symptoms of depressed mood, poor concentration, poor sleep, daytime fatigue, weight gain, and prior suicidal ideations.  The examiner concluded, "The patient has not worked since 2009 since he got fired from his last job...as a custodian.  He then applied [for] and received SSDI (Social Security Disability Insurance) for his physical issues and the Depressive Disorder.  The history indicates that the patient's depression is chronic and has continued on since 2009 and it would be reasonable to state that there is no period during these years where he improved to an extent to where he could be gainfully employed."  

As was noted above, evaluation of psychiatric disabilities must be based on all evidence of record that bears on occupational and social impairment.  The Veteran's symptoms present an overall disability picture that demonstrates difficulties in a number of areas of daily life.  

Major depressive disorder has significantly impacted the Veteran's work life.  He was fired from his most recent job in 2009 due to angry interactions with his supervisor.  He was determined to be disabled for employment purposes by SSA, in part due to depression.  The Board notes that a decision from SSA is not binding on VA; however this constitutes additional supporting evidence regarding the severity of the disability.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Medical records show that the Veteran's fatigue and lack of motivation are attributable to major depressive disorder as well.  The June 2017 VA examiner opined that from the date of the claim to the present, major depressive disorder prevented the Veteran from obtaining gainful employment.  

The Veteran's social life has also been impaired due to major depressive disorder.  The Veteran has consistently reported a preference for isolation, being easily angered and irritable, and lacking the desire to leave the house.  The only close relationships he has are with immediate family and he appears to be unable to establish or maintain effective relationships with others.  Even amongst family, he has reported a strained relationship with his wife at times due to his irritability. 

Occupational and social impairment is aggravated by frequent depression, characterized by a lack of motivation and anhedonia.  This ultimately diminishes the Veteran's ability to function appropriately in the social and occupational realm.  Furthermore, the Veteran has experienced multiple periods of suicidal ideation, brought on by financial difficulties.  Although the record does not show consistent evidence of suicidal thoughts, the instances of suicidal ideation were significant.  In one case, the Veteran reached out for help from his wife and son.  In another, the Veteran felt the need to get rid of his firearms so as not to have means by which he could easily act on those thoughts.  This history seems to reflect a difficulty adapting to stressful situations and an exacerbation of symptoms in response to crisis. 

Considering the totality of the evidence listed above, the Board finds that the Veteran's disability picture is most approximately represented by a rating of 70 percent disabled throughout the pendency of the claim.  Although the Veteran is not totally impaired, and has had periods during which he has functioned appropriately, his overall occupational and social functioning has shown deficiencies with regard to work, family relations, thinking, and mood, such that a rating of 70 percent is most appropriate.  

Absent total social and occupational impairment, a higher rating of 100 percent disabled is not warranted.  Indeed, the Veteran does not exhibit any of the symptoms listed under the criteria for the 100 percent rating, and he is able to maintain a good relationship with his kids.  He is not shown to have total occupational and social impairment, warranting the 100 percent rating at any time during the period under review.  

B.  Right Shoulder Strain 

The Veteran first filed a claim of entitlement to an increased rating for service-connected right shoulder strain in February 2009.  He is currently rated under Diagnostic Code 5010 for arthritis, due to trauma, substantiated by X-ray findings. 

Under 38 C.F.R. § 4.71a, the schedule of ratings for the musculoskeletal system, Diagnostic Code 5010 is rated in the same manner as degenerative arthritis.  Degenerative arthritis is rated "on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's right shoulder strain, then, is rated under Diagnostic Code 5201, based upon limitation of motion of the arm.    

Under Diagnostic Code 5201, a rating of 20 percent disabled is applied when the arm can only be raised to shoulder level.  This range of motion is the equivalent of shoulder abduction to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  A rating of 30 percent disabled is warranted when the arm can only be raised midway between the side and shoulder level.  A rating of 40 percent disabled is warranted when the arm can only be raised up to 25 degrees from the side.  

Records from Orlando VA Medical Center in January 2009 show that X-rays revealed mild to moderate osteophyte formation at the right acromioclavicular joint and possible minimal osteophyte formation on the inferior glenoid.  

The Veteran underwent a VA examination in April 2009.  X-ray images in that examination showed evidence of minimal degenerative changes in the right shoulder.  Range of motion testing of the right arm showed flexion from 0 to 90 degrees, abduction from 0 to 90 degrees, right internal rotation from 0 to 60 degrees, and right external rotation from 0 to 70 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner diagnosed impingement syndrome of the right shoulder with loss of range of motion and noted that the condition would give the Veteran difficulty with overhead reaching, pushing, pulling, and reaching behind his back. 
At a December 2010 VA examination, range of motion testing of the right arm revealed flexion from 0 to 90 degrees, abduction from 0 to 140 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions.  The examiner noted instability, pain, and weakness of the joint and episodes of dislocation or subluxation occurring less than once a year.  There were no reports of flare-ups.  X-ray images continued to show minimal degenerative changes and the examiner reported that there had been no degenerative progression from the previous study in February 2009.  

Reports of X-ray images taken of the Veteran's right shoulder in September 2013 state that the condition was normal for the Veteran's age.  There was mild degenerative joint disease of the acromioclavicular joint that was unchanged from the prior examination.  There were no acute findings. 

Physical rehabilitation consultation notes from July 2014 report pain upon motion of the right shoulder, beginning at 80 to 90 degrees of abduction and flexion.  There was no pain with external or internal rotation.  There was mild tenderness at the right acromioclavicular joint and posterior subacromial area.  Shoulder X-rays from July 2014 show no overall change from the images taken in September 2013. 

In June 2017, the Veteran underwent another VA examination.  The examiner noted that there was documented degenerative arthritis in the right shoulder, with mild degenerative changes noted.  Range of motion testing showed flexion from 0 to 140 degrees, abduction from 0 to 90 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There was no evidence of pain with weight bearing, no objective evidence of crepitus, and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner reported no significant limitation of functional ability with repeated use over time due to pain, weakness, fatigability, or incoordination.  Muscle strength was normal and there was no ankylosis.  The Veteran did not report having flare-ups.  

Based on the evidence of record, from the time of the claim to the most recent examination, the Veteran's right shoulder disability has been marked by a consistent limitation in abduction to 90 degrees.  This represents an ability to lift the arm to shoulder level, but no higher.  There have been no reports of additional functional loss due to pain, weakness, fatigability, or incoordination warranting a higher rating under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, this disability picture is accounted for by a rating of 20 percent disabled under Diagnostic Code 5201.  As there is no ankylosis and no recurrent dislocation, nonunion, or malunion of the joint, other Diagnostic Codes for shoulder disability- 5200, 5202, and 5203- are not applicable.  As a result, for all points during the appeal period, the Veteran's shoulder disability does not warrant a rating in excess of 20 percent disabled, and the claim must be denied.  

C.  Chondromalacia of the Right Knee, with Baker's Cyst

The Veteran first filed a claim of entitlement to an increased rating for a right knee disability in February 2009.  The Veteran's right knee condition has been diagnosed as chondromalacia, with a Baker's cyst.  "Chondromalacia patella is defined as the premature degeneration of the patellar cartilage; the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992) and Rollings v. Brown, 8 Vet. App. 8, 11 (1995).  The RO evaluated the disability under Diagnostic Code 5010 (arthritis due to trauma), which utilizes the rating criteria for degenerative arthritis under Diagnostic Code 5003.  When arthritis of a major joint, such as the knee, has been established by X-ray findings the disability will be evaluated based on the limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, the RO evaluated the Veteran's right knee based on Diagnostic Code 5260 for limitation of flexion of the leg.  See 38 C.F.R. §4.71a, Diagnostic Codes 5010, 5003, 5260.  

Under Diagnostic Code 5260, a noncompensable rating is applied when flexion of the leg is limited to 60 degrees.  To warrant a rating of 10 percent disabled, flexion must be limited to 45 degrees.  To warrant a rating of 20 percent disabled, flexion must be limited to 30 degrees.  To warrant a rating of 30 percent disabled, flexion must be limited to 15 degrees.  Under Diagnostic Code 5003, when arthritis has been established by X-ray images, but limitation of motion of a major joint is noncompensable, a rating of 10 percent disabled will be applied.  In such a situation, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Veteran underwent a VA knee examination in April 2009.  At that time, range of motion testing of the right knee showed flexion to 110 degrees and extension to 0 degrees.  The examiner reported objective evidence of pain on active motion but no weakness or incoordination.  There was evidence of crepitus and tenderness, but no joint ankylosis, instability, or meniscal abnormality.  The examiner reported that the Veteran did not experience flare-ups.  X-ray image reports showed minimal degenerative arthritic changes with no fractures, dislocations or joint effusions.  

The Veteran underwent another VA knee examination in December 2010.  At that time, range of motion testing of the right knee showed flexion to 120 degrees and extension to 10 degrees.  The examiner reported objective evidence of pain on active motion that decreased mobility, but no weakness or incoordination.  There was evidence of crepitus and tenderness, but no joint ankylosis, instability, or meniscal abnormality.  The examiner reported that the Veteran did not experience flare-ups.  X-ray image reports showed minimal degenerative arthritic changes with no fractures, dislocations or joint effusions.  The Veteran's gait was antalgic and he reported intermittent use of a cane for assistance with walking.  

The record shows a VA Disability Benefits Questionnaire associated with a right knee examination in September 2014.  The examiner reported being unable to assess the majority of the questions, however, and it is unclear whether the Veteran was actually present at the examination.  As a result, a new examination was ordered.  That examination took place in April 2015.  At that examination, the examiner did not indicate that they reviewed the Veteran's VA treatment records.  Notably, the examiner reported that degenerative arthritis was not documented, despite the confirmation of degenerative arthritis in prior imaging studies.  The examiner indicated that range of motion of the right knee was normal, that there was no ankylosis, no history of subluxation, no instability, and no meniscal condition.  The examiner noted the Veteran's report that the knee and Baker's cyst would swell, which affected bending.  The examiner also noted the regular use of a cane for assistance with walking.  

The Veteran underwent an additional VA knee examination in June 2017.  At that time, range of motion testing of the right knee showed flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported that he did not have flare-ups.  Testing showed no reduction in muscle strength.  The examination showed no ankylosis, subluxation, instability, or meniscal conditions.  The Veteran stated that he occasionally wears a sleeve on the right knee when walking a lot, as it keeps the Baker's cyst from swelling.  

VA medical records throughout the pendency of the claim noted the continued problem of chondromalacia with Baker's cyst, but were otherwise silent for any 
complaints or treatment that would indicate the severity of the condition.  

Despite objective indications that the Veteran had limited mobility due to his right knee disability, range of motion testing in the April 2009, September 2014, and June 2017 examinations did not reveal a compensable limitation of motion.  The Board recognizes that on one occasion, at the December 2010 examination, limitation of extension of the knee to 10 degrees was shown.  Notwithstanding the fact that all subsequent test results showed normal range of motion in extension, a 10 percent rating is already in effect for the entire period.  Thus, 10 percent rating based on limited extension in lieu of the 10 percent rating for the entire joint assigned under DC 5003 would not avail the Veteran.   

Although the Veteran at times uses a cane, he has not complained of instability of the knee, nor have objective tests throughout the appeal period demonstrated the presence of knee instability or subluxation.  Thus, a separate rating under DC 5257 is not for application.  In addition, there have been no reports of additional functional loss due to pain, weakness, fatigability, or incoordination warranting a higher rating under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, throughout the appeal period, the symptoms of the Veteran's right knee disability did not manifest to an extent that would warrant a rating in excess of 10 percent, therefore the claim is denied. 


ORDER

An initial rating of 70 percent, but no higher, is granted for an acquired psychiatric disorder, to include major depressive disorder. 

A rating in excess of 20 percent for right shoulder strain is denied. 

A rating in excess of 10 percent for chondromalacia of the right knee, with Baker's cyst, is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


